OPINION — AG — THE COST OF BONDS FOR PERSONS PROPERTY DEPUTIZED OR APPOINTED AS DEPUTIES BY A COUNTY SHERIFF ARE PAYABLE FROM SAID SHERIFF'S APPROPRIATION PROVIDED SAID BONDS ARE REQUIRED BY THE SHERIFF AND THAT THE PROVISIONS OF 19 O.S. 1961 154 [19-154] ARE MET. IT IS THE FURTHER OPINION THAT A SHERIFF IS PERSONALLY LIABLE FOR REIMBURSEMENT TO HIS SURETIES WHEN HIS SURETIES HAVE BEEN HELD LIABLE AND HAVE PAID OUT CONSIDERATION FOR THE BREACH OF SAID SHERIFF'S OFFICIAL BOND BY HIS DEPUTIES. (HUGH H. COLLUM)